Citation Nr: 1107753	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  05-29 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than September 1, 
2004, for the grant of service connection for a psychiatric 
disability.

2.  Entitlement to an effective date earlier than February 18, 
2005, for the award of a 50 percent rating for status post 
craniotomy with residual skull loss.

3.  Entitlement to service connection for a facial muscle 
disability.

4.  Entitlement to an initial rating in excess of 10 percent for 
a psychiatric disability, from September 1, 2004, through May 9, 
2006.

5.  Entitlement to an initial rating in excess of 30 percent for 
a psychiatric disability, from May 10, 2006, to present.

6.  Entitlement to an initial rating in excess of 10 percent for 
residuals, bilateral sagittal split osteotomies, to include left 
coronoid fracture, with degenerative changes of the mandible 
status post bilateral temporomandibular joint reconstruction with 
total joint prosthesis and bilateral coronoidectomies, from 
December 22, 1987, to April 28, 2005.

7.  Entitlement to an initial rating in excess of 20 percent for 
a residuals, bilateral sagittal split osteotomies, to include 
left coronoid fracture with degenerative changes of the mandible 
status post bilateral temporomandibular joint reconstruction with 
total joint prosthesis and bilateral coronoidectomies, from April 
28, 2005, to December 6, 2006.

8.  Entitlement to an initial rating in excess of 20 percent for 
residuals, bilateral sagittal split osteotomies, to include left 
coronoid fracture with degenerative changes of the mandible 
status post bilateral temporomandibular joint reconstruction with 
total joint prosthesis and bilateral coronoidectomies, from 
February 1, 2007, to present.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel





INTRODUCTION

The Veteran served on active duty from August 1981 to December 
1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2005, December 2005, and September 2008 
rating decisions by the St. Louis, Missouri, Regional Office (RO) 
of the Department of Veterans Affairs (VA). 

In January 2005, the RO held that service connection was 
warranted for cyclothymic disorder to include anxiety and 
depression as secondary to treatment for aneurysm.  An initial 
rating of 10 percent was granted, effective September 1, 2004.  

In December 2005, the RO denied service connection for facial 
muscle injury.

In September 2008, the RO held that the Veteran's service-
connected psychiatric disability warranted a rating of 30 
percent, effective May 10, 2006. May 10, 2006, was the date of VA 
treatment record indicating increased anxiety.

Additionally, the RO held that the Veteran's service-connected 
status post craniotomy with residual skull loss warranted a 
rating of 50 percent, effective February 18, 2005, the date of 
claim.  

The RO also held that residuals, bilateral sagittal split 
osteotomies, to include left coronoid fracture, with degenerative 
changes of the mandible status post bilateral temporomandibular 
joint reconstruction with total joint prosthesis and bilateral 
coronoidectomies warranted an increased rating of 20 percent, 
effective April 28, 2005.  A temporary total evaluation was 
assigned effective December 6, 2005, for convalescence after 
surgery.  Effective February 1, 2007, a 20 percent evaluation was 
reassigned.  

The Veteran presented testimony before the undersigned during a 
hearing in December 2010.  At that time, she raised the issue of 
clear and unmistakable error in a June 1988 rating decision with 
respect to her claim of entitlement to an earlier effective date 
for an award of a 50 percent rating for her service-connected 
status post craniotomy with residual skull loss.  This matter was 
initially addressed by the RO in September 2008; however, the 
Veteran did not pursue an appeal.  It appears that she is 
attempting to reopen her claim and the matter is accordingly 
referred to the RO for the appropriate development.  

The instant decision awards an earlier effective date for the 
grant of service connection for a psychiatric disability back to 
November 6, 1997.  Accordingly, the initial rating for the period 
from November 6, 1997, to September 1, 2004, will be assigned by 
the RO in a future implementing decision.  As such, the severity 
of the Veteran's psychiatric symptoms during this time period 
will not be evaluated in the instant decision.  

The issues of entitlement to service connection for a facial 
muscle disability and entitlement to increased ratings for 
residuals, bilateral sagittal split osteotomies, to include left 
coronoid fracture with degenerative changes of the mandible 
status post bilateral temporomandibular joint reconstruction with 
total joint prosthesis and bilateral coronoidectomies, and 
entitlement to an initial rating in excess of 10 percent for a 
psychiatric disability, from November 6, 1997, to September 1, 
2004, are being remanded and are addressed in the REMAND portion 
of the decision below and re REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's original claim of entitlement to service 
connection for a nervous condition was denied in an unappealed 
June 1988 rating decision.

2.  The Veteran's recognized request to reopen her claim for 
service connection for a psychiatric disability was received on 
September 1, 2004; however, a statement received by the RO on 
November 6, 1997, is deemed to constitute an informal claim on 
the matter at issue.

3.  There is no evidence of any informal claim for a psychiatric 
disability between June 1988 and November 6, 1997.

4.  The Veteran's original claim of entitlement to service 
connection for status post craniotomy with residual skull loss 
was granted in an unappealed June 1988 rating decision.  An 
initial rating of 10 percent was assigned, effective December 22, 
1987.  

5.  The Veteran's request for an increased rating for her 
service-connected status post craniotomy with residual skull loss 
was received on February 18, 2005; no documents between June 1988 
and February 18, 2005, constitute an informal claim on the matter 
at issue

6.  Throughout the pendency of this appeal, the Veteran's 
psychiatric disability has been characterized by symptomatology 
most closely approximating occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational due to such symptoms 
as depressed mood, anxiety, sleep impairment and subjective 
complaints of short term memory loss.

7.  Throughout the pendency of this appeal, the Veteran's 
psychiatric disability has not been characterized by 
symptomatology most closely approximating reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; difficulty in 
establishing and maintaining effective work and social 
relationships.




CONCLUSIONS OF LAW

1.  The June 1988 rating decision that denied the Veteran's claim 
of service connection for a nervous disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010).

2.  The criteria for an effective date of November 6, 1997, but 
no earlier, for an award of service connection for a psychiatric 
disability have been met.  38 C.F.R. §§ 3.156(c)(1); 3.400 
(2010).

3.  The June 1988 rating decision that granted service connection 
for status post craniotomy with residual skull loss and awarded 
an initial rating of 10 percent is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2010).

4.  The criteria for an effective date earlier than February 18, 
2005, for an award of a 50 percent evaluation for status post 
craniotomy with residual skull loss have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.155, 3.157, 3.400 (2010). 

5.  From September 1, 2004, to May 9, 2006, the criteria for a 30 
percent rating, but no higher, for a psychiatric disability have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code (DC) 9431 (2010).

6.  As of September 1, 2004, the criteria for a rating in excess 
of 30 percent for a psychiatric disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
(DC) 9431 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claims of entitlement to increased ratings for 
psychiatric and jaw disabilities arise from appeals of the 
initial evaluations following the grants of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA as 
to these claims.

Here, the Veteran was sent letters in March 2003, October 2004, 
and February 2005 that fully addressed all notice elements and 
was issued prior to the initial RO decisions in these matters.  
The letters provided information as to what evidence was required 
to substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Additionally, the Veteran received letters dated in May 
2005, March 2006, and April 2006 that informed her of what type 
of information and evidence was needed to establish a disability 
rating and effective date.  To the extent that such notice was 
untimely, such was cured by subsequent readjudication of the 
claims, most recently in September 2010.  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, the Veteran's 
statements in support of the claims are of record, including 
testimony provided at a December 2010 before the undersigned.  
The Board has carefully reviewed such statements and concludes 
that no available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found nothing 
to suggest that there is any outstanding evidence with respect to 
the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Earlier Effective Date: Service Connection, Psychiatric 
Disability

The Veteran contends that she is entitled to an effective date 
prior to September 1, 2004, for the award of service connection 
for her psychiatric disability.  She alleges that her psychiatric 
disability existed since her in-service surgery in 1987. 

The Veteran's claim of entitlement to service connection for a 
nervous condition was initially denied in a June 1988 rating 
decision, and she was notified of that decision in July 1988.  
She did not initiate an appeal by submitting a notice of 
disagreement, and the June 1988 rating decision is final. 38 
U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

The Board acknowledges the Veteran's claim that she was not 
provided notice of her appellate rights at the time of the 
original denial in 1988.  A review of the record, however, 
demonstrates that she had constructive notice of her right to 
appeal.  In 2004, the Veteran submitted a copy of a letter that 
she had received from her representative dated in August 1988.  
In the August 1988 letter, her DAV representative indicated that 
he did not agree with the RO's rating decision that denied 
service connection for an adjustment disorder.  The Veteran's DAV 
representative, therefore, requested that the Veteran provide him 
with a letter from her attending physician indicating whether she 
had been diagnosed as having a nervous condition under a 
different name.  

Moreover, it appears that the Veteran followed her 
representative's advice and sought a letter from her private 
treatment provider clarifying her diagnosis.  In 2004, in 
connection with her current claim on appeal, the Veteran 
submitted a letter from her private treatment provider, Dr. C. 
E., dated December 13, 1988.  He indicated that he had not 
rendered a diagnosis of adjustment disorder.  Rather, the symptom 
picture and history of onset following the aneurysm and surgery 
more aptly fit a diagnosis of major depressive episode.  There is 
no indication in the record, nor does the Veteran specifically 
alleged, that she pursued an appeal with regards to the June 1988 
rating or that VA was on notice that such documents existed.

Accordingly, the Veteran's original claim for service connection 
for a nervous condition was denied in the unappealed June 1988 
rating decision, which is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.105(a).  This precludes assignment of an effective date prior 
to such determination.

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400.

The effective date for direct service connection is the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after separation 
from service; otherwise, it will be the date of receipt of claim, 
or date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400(b)(2)(i).

However, the effective date of a claim received after a final 
disallowance is the date of receipt of the new claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400(q)(1)(ii).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim. Such an informal claim must 
identify the benefit sought. Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form will be 
forwarded to the claimant for execution. If received within one 
year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal claim. 
38 C.F.R. § 3.155(a).

Again, in this case, no effective date can be awarded prior to 
the last final June 1988 rating decision.  The question for 
consideration, then, is whether any document received after the 
June 1988 rating action may constitute an informal claim.  Here, 
a communication received November 6, 1997, references the 
Veteran's depression and is fairly construed as an informal claim 
under 38 C.F.R. § 3.155.  As no formal claim form was sent to the 
Veteran in response to her informal claim, it remains open and 
thus becomes the appropriate date of claim here.  Moreover, as 
the record otherwise indicates that the psychiatric disability 
claimed was incurred in service, it follows that entitlement 
arose as of the same date as the date of claim.  Accordingly, an 
effective date of November 6, 1997, is warranted for the grant of 
service connection for a psychiatric disability. 

While an effective date of November 6, 1997, is appropriate, 
there is no basis for an award of service connection earlier than 
that date.  Indeed, there is simply no communication between June 
1988 and November 6, 1997, expressing an intent to claim service 
connection for a psychiatric disability. 

It is further noted that, under 38 C.F.R. § 3.157, a report of 
examination or hospitalization will be accepted as an informal 
claim for benefits. However, the provisions of 38 C.F.R. § 3.157 
only apply once a formal claim for compensation or pension has 
been allowed or compensation disallowed because the disability is 
not compensable.  Here, the Veteran's November 1997 claim was not 
pre-dated by an adjudication of the type cited in 38 C.F.R. § 
3.157(b), and, as such, that regulation does not afford a basis 
for finding that his claim, be it formal or informal, of 
entitlement to service connection for PTSD was filed earlier than 
March 25, 1997. 38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 
33 (1993).

In sum, an effective date of November 6, 1997, but no earlier, is 
warranted.  In reaching this conclusion, the benefit of the doubt 
doctrine has been appropriately applied. See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Earlier Effective Date: Increased Rating, Status Post Craniotomy 
with Residual Skull Loss

Except as otherwise provided, the effective date for the 
assignment of an increased evaluation shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of the application therefore.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.

The applicable statute specifically provides that the effective 
date of an award of increased compensation shall be the earliest 
date as of which it is factually ascertainable that an increase 
in disability had occurred, if an application is received within 
one year from such date.  38 U.S.C.A. § 5110(b)(2).  However, if 
the increase became ascertainable more than one year prior to the 
date of receipt of the claim, then the proper effective date 
would be the date of the claim.  In a case where the increase 
became ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 19 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
completion.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the date 
of receipt of the informal claim.  See 38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability which 
may establish entitlement.  Once a formal claim for pension or 
compensation has been allowed or a formal claim for compensation 
has been disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report of 
examination or hospitalization by VA or the uniformed services 
will be accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a VA 
or uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the date on 
which evidence is received from a private physician or layman is 
the date which will be used for effective date purposes.

VA is required to look to all communications from the appellant 
that may be interpreted as applications or claims, formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 U.S.C.A. § 
5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); See Servello v. 
Derwinski, 3 Vet. App. 196 (1992).  All that is required is that 
a communication indicates an intent to apply for one or more 
benefits under the laws administered by the Department, and 
identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 
(1999).

In June 1988, the RO granted service connection for status post 
craniotomy with residuals 1 to 11/2 centimeter craniotomy hole.  
An initial disability rating of 10 percent was assigned, 
effective December 22, 1987.  The Veteran did not initiate an 
appeal from that determination.

The current claim on appeal was received on February 18,  2005.   
In April 2005, she indicated that she was entitled to an 
increased rating for her skull loss based upon clear and 
unmistakable error because muscle function of the jaw and pain 
were not addressed.

In June 2005, the Veteran was afforded a VA examination.  Close 
inspection revealed an area that was slightly flattened on the 
right side of her head.  Palpation of the area revealed the 
outline of the bone flap.  It was nontender and it did not 
compress upon pressure.  The bone flap appeared to be solidly 
anchored.  The bone flap measured 5cm. in it vertical plane and 
4cm. horizontally.  There was a burr hole that was palpable in 
the superior portion of the bone flap that measured 1 x 1.5 cm.  
There was no evidence of inflammation or infection  

In February 2006, the Veteran alleged that she was entitled to an 
increased disability rating because the remaining bone flap was 
displaced, causing a deformity of her left temporal area.  The 
area on the bone flap that could not be replaced, the burr holes 
and gap between the perimeters of the bone flap and her skull 
exceeded the minimum amount of skull loss ratable at 50 percent.  
The area of bone flap that was shattered and not replaced was 
4cm. x 3.5cm.  The large burr hole measured 1cm. x 1.5mm.  There 
were two smaller burr holes that measured 3cm. x 3mm.  The gap 
between the left side of the bone flap and the skull measured 
3cm. x 5mm.  The top of the bone flap gap measured 4cm. x 2 mm.  
The unreplaced bone due to shattering exceeded the size of a 
fifty cent piece (3cm. x 3cm.).  She also alleged that she was 
not notified of her right to appeal by VA letter dated in July 
1988.  Furthermore, there was clear and unmistakable error based 
on inaccurate measurement of the skull.

In August 2008, a radiologist examined the Veteran's x-rays.  He 
indicated that the estimated measured area of original bone loss 
on examination in February 2008 was 21.9 sq. cm.  This value was 
considered approximate, as the anterior/inferior margin of the 
boned defect was unclear due to superimposition of other bony 
structure of the skull.  The prior evaluation of bone loss in the 
February 2000 addendum was nonspecific as to what was required, 
therefore that measurement did not include the areas covered by 
the bone flap.  

The August 2008 x-ray report indicated that an earlier VA 
examination in February 2005 showed an estimated total area of 
bone loss of 17.4 sq. cm.  This apparent difference was easily 
explained by inaccuracy of measurement due to the indistinct 
anterior/inferior margin of the defect and to a lesser degree by 
slight difference in positioning and magnification.  It was also 
noted that a private examination report estimated bone loss at 
20.9 sq. cm.  However, it was unavailable for comparison.  
Notwithstanding, the difference in estimated area was almost 
certainly due to difficulty in visualization of all margins of 
the bony defect.  

In September 2008, the RO held that the Veteran's service-
connected status post craniotomy with residual skull loss 
warranted a disability rating of 50 percent, effective February 
18, 2005, the date of receipt of his claim for an increased 
rating.  The RO also held that the rating decision dated June 7, 
1988, was not clearly and unmistakably erroneous with regard to 
the assignment of an initial 10 percent rating for bone loss.   
The RO reasoned that the evidence of record at that time only 
noted bone loss attributable to the burr hole.  The Veteran only 
submitted a notice of disagreement as to the effective date for 
the increased rating for her skull loss.  

In October 2009, the Veteran submitted a statement from the 
physician who had performed her in-service surgery.  He indicated 
that, due to its extensive complexity, he did recall performing 
her craniotomy in June 1987.  He had also reviewed the operative 
reports and post-survey skull x-rays and a CAT scan.  He 
concluded that the amount of bone loss he viewed on the February 
2005 x-ray was the same amount of bone loss she had upon 
completion of the craniotomy.  She may have had some minimal bone 
re-absorption around the bone flap, which is reflective of the 
flap between the bone flap and the skull, and she did not have an 
infection.  The large area beneath the bone flap in the sphenoid 
wing was never replaced due to time constraints.  He indicated 
that it was unusual for him to use three clips to secure an 
aneurysm, much less the largest ones manufactures.  Due to the 
location of the aneurysm and the size of the clips he was forced 
to expose a large area to access the middle cerebral artery 
branches and the aneurysm.  Since he had a limited amount of time 
to complete the surgery, only part of the bone was replaced and 
not secured with a plate.  

The Veteran testified at the December 2010 Board hearing that the 
increased rating for the residuals of skull loss should be 
assigned as of December 22, 1987, because the bone loss has 
remained the same since her in-service surgery.

The Board finds that there is no basis in this case on which the 
50 percent evaluation for status post craniotomy with residual 
skull loss may be assigned prior to February 18, 2005.  The 
Veteran's claim for an increased evaluation for her status post 
craniotomy with residual skull loss was not received until 
February 18, 2005. 

First, it must be considered whether any evidence that within one 
year prior to that claim date, shows that it was factually 
ascertainable that a 50 percent rating was warranted.  Indeed, to 
warrant 50 percent under Diagnostic Code 5296, the relevant code 
section, the record must demonstrate skull loss involving part of 
both the inner and outer tables, without brain hernia, in an area 
larger than the size of a 50-cent piece or 1.140 inches squared 
(7.355 cm. squared).  

On February 2, 2005, VA x-rays showed a total area of bone loss 
of 17.4 square cm.  Thus, as of that date, the requirements for a 
50 percent rating were met, enabling an award of an earlier 
effective date.  However, there is no other earlier evidence in 
the one-year period to afford a grant prior to February 2, 2005.

Additionally, the record contains no testimonial statements prior 
to February 2005, and subsequent to the last final rating 
decision in June 1988, which awarded service connection for 
status post craniotomy with residual skull loss and assigned an 
initial disability rating of 10 percent, that can be construed as 
an informal claim under 38 C.F.R. § 3.155.

Moreover, to the extent that a treatment report prior to February 
2, 2005, might constitute an earlier claim date pursuant to 
38 C.F.R. § 3.157(b), this would not result in an earlier award 
here, because there is no showing that entitlement arose prior to 
February 2, 2005.  Again, it is the later of the two dates that 
is controlling.

The Board also recognizes the Veteran's arguments to the effect 
that her claim was improperly evaluated in the June 1988 rating 
action, and that an earlier effective date is warranted on that 
basis.  As noted, this particular contention was addressed in the 
RO's discussion of CUE in the September 2008 decision, which the 
Veteran did not appeal.  Although, the Veteran has not filed a 
timely notice of disagreement with the September 2008 rating 
decision regarding the CUE claim, 
her December 2010 testimony has been viewed as a request to again 
pursue such a claim and this matter has been accordingly referred 
to the RO.

In sum, an effective date of February 2, 2005, but no earlier, 
for the award of an increased rating to 50 percent for the 
Veteran's status post craniotomy with residual skull loss is 
granted.

Increased Ratings: Psyciatric Disability
 
The Veteran alleges that she is entitled to increased disability 
ratings for her service-connected psychiatric disability, 
currently rated as 10 percent disabling from September 1, 2004, 
through May 9, 2006, and as 30 percent disabling from 
May 10, 2006, to present.

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question 
arises as to which of two ratings applies under a particular 
Diagnostic Code (DC), the higher rating is assigned if the 
disability more closely approximates the criteria for the higher 
rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 
(2010).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of a Veteran. 38 
C.F.R. § 4.3 (2010).

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where, as here, the question for consideration is entitlement to 
a higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of time, 
based on the facts found) is required.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The Veteran's cyclothymic disorder with anxiety and depression 
has been rated pursuant to Diagnostic Code 9431, which utilizes 
the General Rating Formula for evaluating psychiatric 
disabilities.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 30 percent rating is 
assigned when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name. When 
evaluating the level of disability from a mental disorder, the 
rating agency will consider the extent of social impairment, but 
shall not assign a rating solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

The evidence of record includes Global Assessment of Functioning 
(GAF) scores. GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference 
the VA's adoption of the DSM-IV, for rating purposes) (2010).

As noted previously, and not taking into account the newly 
awarded component of the claim that will be addressed in the 
first instance by the RO, the rating period on appeal is from 
September 1, 2003, one year prior to the September 1, 2004, 
communication accepted as a claim.  

Turning to the evidence, pertinent records include VA treatment 
records as well as a VA examination report dated in June 2008.
 
In April 2004 VA treatment records, the Veteran presented with 
complaints of trouble sleeping, chest pains and neck pains.  She 
denied any panic attacks, crying spells and short-temper.  Her 
mood swings were usually situational.  She thought she worried a 
little too much.  She denied any clear manic episodes, psychosis, 
major symptoms of depression or problems with drugs and alcohol.  
At that time, the Veteran was a single mother of three children 
who she supported on her disability, part-time employment and 
financial support for the children.  She had been married three 
times and her last marriage had ended in 2002.  Appearance, gait 
and posture were normal.  Eye contact was abnormal.  Motor 
activity, speech, thought processes and mood were normal.  Affect 
was depressed.  She was oriented in all three spheres.  
Concentration was good.  There was no evidence of suicidal or 
homicidal ideation, obsessive or compulsive behaviors or 
delusions or hallucinations.  She was diagnosed as having 
cyclothymic disorder and a personality disorder, not otherwise 
specified.  A GAF score of 70 was assigned.  

In December 2004, appearance, motor activity, mood, affect and 
memory were normal.  She was oriented in all spheres.  Speech, 
insight and judgment were normal.  There was no evidence of 
delusions, obsessions, compulsions, hallucinations, suicidal 
ideation or homicidal ideation.  The examiner indicated that her 
mood was stable, but she was distressed by the toll of her mental 
illness had on her.  Since her last visit, she had gone on one 
impulsive spending spree. Occasionally, she experienced racing 
thoughts and an inability to concentrate.  

In May 2005, appearance, motor activity,  mood, affect and memory 
were normal.  She was oriented in all spheres.  Speech, insight 
and judgment were normal.  There was no evidence of delusions, 
obsessions, compulsions, hallucinations, suicidal ideation or 
homicidal ideation.  Overall, she felt fine, but she endorsed 
some anger with feeling cheated and undercompensated by the VA. 

A July 2005 psychiatric consultation report indicated that 
attention and concentration were intact.  The Veteran denied any 
sleep difficulties, panic attacks, crying spells or outbursts of 
anger.  Appearance, motor activity, mood and memory were normal.  
Her affect was dysphoric, and she was oriented in all spheres.  
Speech, insight and judgment were normal.  There was no evidence 
of delusions, hallucinations, suicidal ideation or homicidal 
ideation.  With regard to obsessions and compulsions, she 
admitted to caffeine abuse, abuse of diet pills and excessive 
exercise.  She was assigned a GAF score of 68.

Upon VA psychiatric consultation in February 2006, the Veteran 
presented with no complaints.  She indicated that she had reduced 
her caffeine intake.  She denied any sleep difficulties, 
psychosis.  Appearance, motor activity, mood, affect and memory 
were normal.  She was oriented in all spheres.  Speech, insight 
and judgment were normal.  There was no evidence of delusions, 
obsessions, compulsions, hallucinations, suicidal ideation or 
homicidal ideation.  She was assigned a GAF score of 68.

In July 2007, appearance, motor activity and memory were normal.  
Mood and affect were depressed.  She was oriented in all spheres.  
Speech, insight and judgment were normal.  There was no evidence 
of delusions, obsessions, compulsions, hallucinations, suicidal 
ideation or homicidal ideation.  She was assigned a GAF score of 
55.  It was noted that her GAF score was 60 in February 2007.  In 
October 2007 and January 2008, all things were equal to the July 
2007 evaluation, except that her mood and affect were now normal.    

A June 2008 neurobehavioral symptom inventory indicated mild 
symptoms of dizziness, loss of balance, nausea, sensitivity to 
noise, poor concentration and difficulty falling or staying 
asleep.  The Veteran endorsed moderate symptoms of poor 
coordination, headaches, slowed thinking, difficulty getting 
organized, vision problems, sensitivity to light, hearing 
difficulty, poor memory, difficulty in making decisions, fatigue, 
loss of energy, feelings of anxiety or tension, feelings of 
depression or sadness and irritability. 

In June 2008, the Veteran was afforded a VA examination.  She was 
administered the Beck Depression Inventory, which demonstrated 
the presence of extremely severe depression.  Severe symptoms 
included dissatisfaction or boredom with everything and feeling 
that her appearance was ugly.  When asked about substance abuse, 
she eventually admitted that she was probably an alcoholic.  She 
indicated that she had been drinking sporadically since her 
surgery but that her drinking problem began on New Year's Eve.  
She could not sit at a desk from nine to five because it was too 
stressful; however, on a weekly basis, she did some bookkeeping 
for the engineer's club and she occasionally bartended.  

Objectively, the Veteran was well groomed and cooperative.  Her 
hygiene was appropriate.  She appeared sad, unhappy and very 
anxious.  Eye contact was direct and impulse control was 
appropriate.  Speech was normal in volume, rate and rhythm.  She 
was alert and oriented in all spheres.  Mood was depressed and 
affect was appropriate to content.  There was no evidence of 
perceptual distortions.  Thought processes were sequential and 
goal directed.  She reported short term memory problems, but 
attributed them to difficulties with concentration and 
maintaining focus.  Judgment was fair but insight was good.  Her 
GAF score for all Axis I diagnoses was 55.  Her overall GAF score 
was 45. 

She submitted that an April 2009 PET scan supported her claim for 
an increased rating.  In this respect, the PET scan showed 
hypometabolism in the hippocampus and the medial aspect of the 
inferior temporal lobes.  Additionally, she was receiving 
treatment from a neurologist due to difficulties transposing 
words.  

In December 2010, the Veteran testified that her psychiatric 
disability was characterized by symptoms of depression, anxiety, 
worsening memory loss, hypometabolism that is consistent with a 
mild cognitive disorder, crying spells and difficulties 
maintaining full time employment.

The evidence of record establishes that the Veteran's psychiatric 
symptomatology is most compatible with a 30 percent rating, 
throughout the pendency of this appeal. VA treatment records and 
the June 2008 VA examination report consistently reflect symptoms 
of a depressed mood, anxiety, some degree of sleep impairment and 
mild memory problems.  All such symptoms are compatible with the 
assignment of a 30 percent rating.  Additionally, this evidence 
also suggests that the Veteran has some degree of overall social 
impairment.  Specifically, she has been married three times and 
the June 2008 VA examiner specifically indicated that she 
experienced some degree of social impairment.  Notwithstanding, 
the Veteran has custody of her three children.

While a 30 percent rating is supported by the record, at no time 
is an 
evaluation in excess of that amount warranted.  Indeed, the 
Veteran's impairment is not deemed significant enough to warrant 
the next-higher rating of 50 percent.  In this regard, she has 
not been shown to have circumstantial, circumlocutory or 
stereotyped speech, panic attacks, impaired judgment or impaired 
abstract thinking. To the contrary, the record has consistently 
demonstrated that the Veteran's speech is normal, she has always 
been alert and oriented and judgment at its worst has been fair.   
Although she has endorsed some short-term memory impairment, the 
record does not indicate that the impairment is severe enough to 
limit her to only retaining highly learned material or that she 
has been forgetting to complete tasks.

Additionally, while the Veteran certainly has experienced 
disturbances in mood, these have been manifested by depression 
and anxiety, symptoms accounted for by the 30 percent evaluation.  
Moreover, there is no indication of significant disturbances of 
motivation.  Rather, the record indicates that the Veteran 
maintains part-time employment in order to support her three 
children.  Finally, she has not been shown to have an entirely 
flattened affect.

In light of the aforementioned evidence, and given that she does 
not exhibit the great majority of the other symptoms compatible 
with a 50 percent rating, and that she does affirmatively exhibit 
symptoms compatible with a 30 percent rating, the Board finds 
that the Veteran's overall disability picture more nearly 
approximates occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform tasks (although generally functioning satisfactorily, 
with routine behavior, self-care and conversation normal), the 
criteria for a 30 percent rating, as of September 1, 2004, and 
throughout the pendency of this appeal.  See 38 C.F.R. § 4.7.

Regarding the GAF score of 45 assigned at the June 2008 VA 
examination, such score does not support a rating in excess of 30 
percent.  First, this score was assigned with regard to the 
Veteran's overall level of functioning; however, when only her 
Axis I diagnoses were considered she was assigned a GAF score of 
55.  In any event, the GAF scores themselves are not deemed to be 
highly probative as to the Veteran's actual level of disability 
in this case.  For example, a score of 45
should signify serious symptoms or serious impairment in several 
areas, such as work, family relations, judgment, or mood.  Such 
has simply not been shown, even within the treatment reports 
containing such GAF score.  Throughout the pendency of this 
appeal, the Veteran's GAF scores with regard to her service-
connected psychiatric disability have ranged between 55 and 70.  
These scores reflect mild to moderate symptoms already accounted 
for by the 30 percent rating in effect throughout the rating 
period on appeal.  

In conclusion, an initial disability rating of 30 percent is 
warranted, from September 1, 2004, to May 9, 2006.  However, the 
record fails to support a rating in excess of 30 percent 
throughout any portion the appeal period.  In reaching these 
conclusions, the benefit of the doubt doctrine has been 
appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With regards to the Veteran's employability, the Board notes that 
she was awarded a total disability rating based on individual 
unemployability (TDIU), as a component of the increased rating 
claim, effective February 18, 2005.  See Rice v. Shinseki, 22 
Vet. App. 447, 451 (2009).  With respect to the period from 
September 1, 2004, to February 17, 2005, the Board will address 
the criteria under 38 C.F.R. § 4.16, addressing TDIU, as a 
component of the increased rating claim.  See Rice v. Shinseki, 
22 Vet. App. 447, 451 (2009).  In this case, none of the VA 
examiners have held that the Veteran's psychiatric problems alone 
have precluded employment; rather, she has maintained some 
partial employment throughout this appeal period.  As such, the 
evidence fails to establish that she was unable to secure and 
follow substantially gainful employment for the period dating 
from September 1, 2004, to February 17, 2005, barring entitlement 
to TDIU from September 1, 2004, to February 17, 2005. 

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is 
inadequate, thus requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment or 
frequent periods of hospitalization.  Id. at 115-116.  When 
either of those elements has been satisfied, the appeal must be 
referred for consideration of the assignment of an extraschedular 
rating.  Otherwise, the schedular evaluation is adequate, and 
referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. 
App. at 116.

In this case, the schedular evaluation is not inadequate.  The 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's psychiatric disorder.  As the 
rating schedule is adequate to evaluate the disability, referral 
for extraschedular consideration is not in order.


ORDER

An effective date of November 6, 1997, but no earlier, for the 
grant of service connection for a psychiatric disability is 
granted.

An effective date of February 2, 2005, but no earlier, for the 
award of a 50 percent disability rating for status post 
craniotomy with residual skull loss is granted.

From September 1, 2004, to May 9, 2006, an initial disability 
rating of 30 percent for a psychiatric disability is granted.

From September 1, 2004, an initial disability rating in excess of 
30 percent for a psychiatric disability is denied.


REMAND

The Veteran alleges entitlement to service connection for facial 
muscle disability, as due to her in-service jaw surgery.  She 
also claims entitlement to increased ratings for her service-
connected residuals, bilateral sagittal split osteotomies, to 
include left coronoid fracture with degenerative changes of the 
mandible status post bilateral temporomandibular joint 
reconstruction with total joint prosthesis and bilateral 
coronoidectomies.  

With respect to her jaw, service connection is in effect for 
several disabilities.  Currently on appeal is the Veteran's claim 
of entitlement to increased ratings for residuals, bilateral 
sagittal split osteotomies, to include left coronoid fracture 
with degenerative changes of the mandible status post bilateral 
temporomandibular joint reconstruction with total joint 
prosthesis and bilateral coronoidectomies, throughout the period 
on appeal.  Service connection is also in effect for anesthesia 
and paresthesia of the inferior alveolar branch of the fifth 
cranial nerve (previously identified as the seventh cranial 
nerve); maxillary osteotomies with bone plate stabilization and 
hydroxyplate grafting.  

Regarding her claim of service connection for a facial muscle 
disability, the Veteran alleges that she is entitled to separate 
compensation for a muscle injury because she experiences 
impairment of the facial muscles that results in neck pain.  She 
alleges that her current facial muscle disability is a result of 
her in-service surgery and complications thereof.  A review of 
the service treatment records demonstrates that she underwent a 
bilateral sagittal split osteotomies and advancement genioplasty 
for her class II malocclusion and microgenia in October 1984.

As noted, service connection is in effect for several 
disabilities attributable to the Veteran's in-service facial 
surgery.  An additional VA examination would be helpful in 
determining whether the Veteran's experiences additional 
disabilities attributable to her in-service jaw surgery or 
whether her complaints of facial muscle injury are part and 
parcel of her already service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms from the Veteran, the RO should 
obtain any outstanding VA or private 
treatment records regarding treatment for 
facial muscle injury and residuals, 
bilateral sagittal split osteotomies, to 
include left coronoid fracture with 
degenerative changes of the mandible status 
post bilateral temporomandibular joint 
reconstruction with total joint prosthesis 
and bilateral coronoidectomies.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file and the 
Veteran and his representative should be 
notified of unsuccessful efforts and be 
allowed an opportunity to obtain and submit 
those records for VA review.

2.  next, schedule the Veteran for a VA 
examination with an appropriate physician 
to determine the current nature and the 
etiology of her facial muscle injury as 
well as the current severity of her 
residuals, bilateral sagittal split 
osteotomies, to include left coronoid 
fracture with degenerative changes of the 
mandible status post bilateral 
temporomandibular joint reconstruction with 
total joint prosthesis and bilateral 
coronoidectomies.  

Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The complete claims folder must 
be provided to the examiner for review in 
conjunction with the examination, and the 
examiner must note that the claims folder 
has been reviewed.  The examiner should
identify all symptoms related to her 
service-connected disabilities of the jaw 
area and should indicate all range of 
motion results for the temporomandibular 
articulation, specifically, that of inter-
incisal range.  

The examiner should also identify all 
symptoms related to any muscle injury of 
the face, and opine whether it is at least 
as likely as that any current facial muscle 
disability had its onset in service or is 
otherwise related to service, to include 
her 1984 surgery and her service-connected 
residuals, bilateral sagittal split 
osteotomies, with left coronoid fracture 
with degenerative changes of the mandible 
status post bilateral temporomandibular 
joint reconstruction with total joint 
prosthesis and bilateral coronoidectomies.  

If the examiner relates a facial muscle 
injury to service or to her service-
connected residuals, he should then note 
whether such symptoms are wholly 
overlapping of those associated with the 
service-connected jaw disabilities or 
whether the facial muscle injury involves 
distinct and separate symptoms.

A clear rationale should be provided for 
all opinions offered.  If the examiner 
cannot respond without resorting to 
speculation, he should explain why a 
response would be speculative. 

3.  After the above is complete, 
readjudicate the Veteran's claims.  If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the Veteran 
and her representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


